Rombauer, J.,
delivered the opinion of tlie court.
Appellant is guilty of a non-compliance with, rule fifteen of this court. He has filed neither statement nor brief as thereby required. The rule makes it discretionary with the court, either to dismiss the appeal in such cases, or to continue or re-set the case on proper terms. We have examined the record and- find no substantial merits in the appeal. It results that a proper exercise of our discretion demands a dismissal of the appeal.
The appeal is dismissed.
All the judges concur.